Citation Nr: 0903705	
Decision Date: 02/03/09    Archive Date: 02/12/09

DOCKET NO.  07-38 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for a lung disability, 
claimed as a spot on the lung and positive tuberculosis 
converter.

3.  Entitlement to service connection for rheumatoid 
arthritis, claimed as arthritis of the hands.

4.  Entitlement to a compensable rating for bilateral pes 
planus with metatarsalgia and Achilles tendonitis.

5.  Entitlement to a compensable rating for chondromalacia of 
the left knee with osteoarthritis.

6.  Entitlement to a compensable rating for chondromalacia of 
the right knee with osteoarthritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The veteran had active military service from November 1958 to 
January 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in September 
2006 and December 2006 by the Department of Veterans Affairs 
(VA) Regional Officer (RO) in Winston-Salem, North Carolina.


REMAND

In his substantive appeal, received in December 2007, the 
veteran requested a personal hearing before the Board at the 
RO or a videoconference hearing before the Board.  

Because such hearings for the Board are scheduled by the RO, 
a remand of this matter is required in this case.  See 
38 C.F.R. § 20.704.  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

The RO should clarify the type of Board 
hearing desired by the veteran and then 
schedule the desired hearing in 
accordance with the docket number of the 
veteran's appeal.  

The veteran need take no action until he is otherwise 
notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).  



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




